Case 2:13-cv-14110-AJT-MAR ECF No. 81 filed 08/27/20   PageID.3026   Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

NICHOLAS PAUL MASLONKA,

            Petitioner,
                                    CASE NO. 2:13-CV-14110
v.                                  HON. ARTHUR J. TARNOW

BONITA HOFFNER,

         Respondent.
____________________________________/

           OPINION AND ORDER DENYING THE EMERGENCY
                  MOTION FOR BOND (ECF No. 77)

      This Court granted petitioner a conditional writ of habeas corpus, on

the ground that petitioner was denied the effective assistance of trial

counsel when his attorney failed to appear at critical stages in the criminal

proceedings. Maslonka v. Hoffner, No. 2:13-CV-14110, 2017 WL 2666103

(E.D. Mich. June 21, 2017).

      The United States Court of Appeals for the Sixth Circuit reversed this

Court’s decision and remanded the matter to this Court to consider

petitioner’s ineffective assistance of appellate counsel claims. Maslonka v.

Hoffner, 900 F.3d 269, 273 (6th Cir. 2018), cert. denied sub nom. Maslonka

v. Nagy, 139 S. Ct. 2664 (2019).




                                      1
Case 2:13-cv-14110-AJT-MAR ECF No. 81 filed 08/27/20   PageID.3027   Page 2 of 2




      Petitioner has filed an emergency motion for bond. For the reasons

that follow, the motion for bond is DENIED.

      In order to receive bond pending a decision on the merits of a habeas

corpus petition, a petitioner must show a substantial claim of law based on

the facts and exceptional circumstances justifying special treatment in the

interest of justice. Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993)(quoting

Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990)); see also Nash v. Eberlin,

437 F.3d 519, 526, n. 10 (6th Cir. 2006). There are few occasions where a

habeas petitioner meets this standard. Dotson, 900 F.2d at 79. Federal

courts may grant bond when granting the writ. See Sizemore v. District

Court, 735 F.2d 204, 208 (6th Cir. 1984). By implication, a federal court

should not grant bond under other circumstances. Petitioner has failed to

establish at this time that he would prevail on the merits on his remaining

claims on remand; he is not entitled to release on bond. See e.g. Greenup

v. Snyder, 57 F. App’x 620, 621-22 (6th Cir. 2003). This matter can be

reconsidered upon receipt of the supplemental pleadings.

      Based on the foregoing, the Emergency Motion for Bond (ECF No.

77) is DENIED.

Dated: August 27, 2020        __s/Arthur J. Tarnow_________
                              HON. ARTHUR J. TARNOW
                              UNITED STATES DISTRICT JUDGE

                                      2
